Citation Nr: 1121681	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-30 508	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Whether a debt in the amount of $3,000.00 for an advance payment of educational assistance benefits was properly created.

2.  Entitlement to a waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00.



ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2010, the Debt Management Center (DMC) at the RO notified the Veteran that he was responsible for repayment of a debt in the amount of $3,000.00 for an advance payment of educational assistance benefits.  In May 2010 the Committee on Waivers and Compromises (Committee) at the RO denied a request to waive recovery of the debt advance payment.  The Veteran disagrees with both the validity of the debt and the denial of his waiver request.


FINDINGS OF FACT

1.  In October 2009, the Veteran requested advance payment of educational assistance benefits in the amount of $3,000.00, thereby creating a valid debt.

2.  Recovery of the advance payment in the amount of $3,000.00 would not be against equity and good conscience because a failure to collect advance payment would result in unjust enrichment.


CONCLUSIONS OF LAW

1.  The debt created by the advance payment of educational assistance benefits in the amount of $3,000.00 is valid.  38 U.S.C.A. §§ 501, 3323 (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.911, 21.9695 (2010).

2.  Recovery of the advance payment of educational assistance benefits in the amount of $3,000.00 would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

In May 2009, the Veteran applied for VA educational assistance under Chapter 33, Title 38, United States Code, commonly referred to as the Post-9/11 GI Bill.  In June 2009, he was awarded eligibility for Post-9/11 GI Bill benefits.  He began to take courses when he enrolled at the Los Angeles Pierce College for the period beginning August 31, 2009.

On September 25, 2009, the Secretary announced that VA had authorized emergency checks for up to $3,000.00 to be given to students who had applied for educational benefits and who had not yet received their government payment.  It was noted that "students should be focusing on their studies, not worrying about financial difficulties."  Delays in educational assistance payments were in part due to the overwhelming popularity of the Post-9/11 GI Bill resulting in tens of thousands of claimants.  Significantly, the announcement made clear that the advanced money would be deducted from future education payments.

According to the RO, the Veteran applied for the $3,000.00 advance payment.  A history of educational assistance payments documents that the Veteran received $3,000.00 on October 2, 2009.  On October 8, 2009, he began to receive regular educational assistance payments (totaling in excess of $3,000.00).  According to the RO, when the Veteran made the request for the advance payment, he certified that he would have to repay the advance.  In February 2010, the DMC established the debt for the advance payment and notified the Veteran that it was necessary to recoup the $3,000.00.

The Veteran contends that the $3,000.00 was more of a loan than an advance payment and that he does not have the funds to repay the $3,000.00.  In March 2010, he submitted a Financial Status Report reflecting a net monthly salary of $1,350.00 and net monthly income of $3,502.00 with inclusion of VA educational assistance benefits.  However, the Veteran indicated that he had a net monthly income of negative $112.00 when deducting monthly expenses.  He stated that the recoupment of the advance created an undue financial hardship.  In March 2010, the DMC began to withhold $750.00 per educational assistance payment to recoup the advance.

In April 2010, the Veteran requested a waiver of the recovery of overpayment on account of the financial burden and that he is only able to work a few hours while going to school full time.  In May 2010, as noted in the introduction, the Committee denied the waiver request.  It was determined that the Veteran would be unjustly enriched by the advance payment if he did not repay the advance because he would have essentially received duplicate payments for the same educational assistance benefits at the expense of the Government.   In disagreeing with the denial of the waiver request, the Veteran indicated that the $750.00 withholding from his current benefits was creating an additional undue hardship.

II. Analysis

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Moreover, a claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 1.911(c) (2010).  In this case, the Veteran has not disputed the amount in question.

As to the issue of whether a debt in the amount of $3,000.00 for an advance payment of educational assistance benefits was properly created, the Veteran has not set forth any persuasive arguments as to why the debt is not valid.  In April 2010, he acknowledged that the $3,000.00 was an advance when it was given to him.  In fact, the primary purpose of the September 2009 authorization for emergency advance payments was to create an overpayment in order to allow Veteran's earlier access to educational assistance payments during that time period.  This occurred as planned in the Veteran's case as he was advanced $3,000.00 approximately one week prior to receiving his regular educational assistance payments for that time period.  As noted by the Veteran, the advance was in a sense a loan, as it was to be paid back by offsets from future benefits.  Given that the advance payment by definition necessitated the creation of a debt, and given that the Veteran thereafter received his regular educational assistance payments, the Board concludes that the debt in the amount of $3,000.00 for an advance payment of educational assistance benefits was properly created.  Generally, an overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  See 38 U.S.C.A. § 3323 (West Supp. 2010); 38 C.F.R. § 21.9695 (2010).

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2010).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2010); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Generally, for a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  There is no issue of timeliness in the Veteran's case as the request for a waiver was received within 180 days following the date of notice of indebtedness.

In considering the "equity and good conscience" elements, the "fault" of this debt is equally that of the Veteran and VA.  That is, the $3,000.00 advance payment was ostensibly a beneficial plan that both parties expressly chose to participate in.  "Fault" is not a particularly useful element in this case because the primary purpose of the advance payment was to create a debt.  Along those lines, collection of the advance payment would not defeat the purpose of an existing benefit to the Veteran because, as noted, the primary purpose of this benefit was an advance payment that would necessarily result in a debt.  Additionally, there is no indication that the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  Instead, the creation of the debt was to his benefit.

The Veteran's principal argument is that collection of the advance payment has created an undue financial hardship.  He indicates that he has a negative net monthly income on account of living expenses and other debts, such as a car loan and credit card payments.  The Board does not find the Veteran's contention to be persuasive in the consideration of equity and good conscience.  He was provided with an advance payment of $3,000.00 to be used in lieu of forthcoming educational assistance payments.  It appears that, approximately four months later, the entire $3,000.00 had been used for other purposes as he had none of those funds remaining even though he received his regular educational assistance payments.  The Veteran's action of not retaining $3,000.00 for repayment frustrated the purpose of the Secretary's authorization of emergency advance payments.

The element of "equity and good conscience" most applicable to the Veteran's case is that a failure to collect the advance payment would result in the unjust enrichment.  When the Veteran made the request for the advance payment, he certified that he would have to repay the advance.  He has acknowledged that he was aware that he was supposed to repay the $3,000.00.  Failing to collect the advance payment would result in unjust duplicative educational assistance payments at the expense of the Government.  Additionally, in authorizing the advance payment, it was expected that the amount would be recouped by an offset or reduction in future education payments.  This recoupment plan has been implemented accordingly in the Veteran's case.

In sum, consideration of equity and good conscience as to the facts and circumstances in the Veteran's case does not indicate a need for reasonableness and moderation in the exercise of the Government's rights.  In view of the Board's findings, recovery of the advance payment in the amount of $3,000.00 would not be against equity and good conscience.  Accordingly, the Veteran's request for a waiver must be denied.

(The Board notes that the Veteran has indicated that the $750.00 offset per payment is too much.  The Board does not have jurisdiction to address the question of the amount of each repayment; however, the Veteran may wish to approach the DMC on the subject.)

Lastly, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are not applicable to cases pertaining to the issues of validity of overpayments and waiver requests.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This is so because the relevant provisions to this issue are found in Chapter 53 of Title 38 of the United States Code, which contains its own notice provisions.  Id.  (The Court upheld its holding in Barger in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007).)



ORDER

A debt in the amount of $3,000.00 for an advance payment of educational assistance benefits was properly created; the appeal of this issue is denied.

Waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00 is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


